—Order unanimously reversed on the law with costs, motion denied and complaint reinstated. Memorandum: Supreme Court erroneously concluded that the entry contained in the police report that the driver had left the keys in the vehicle is insufficient to raise a triable issue of fact whether the keys were left in the ignition of the unattended vehicle (see, Vehicle and Traffic Law § 1210 [a]; Shea v Johnson, *990101 AD2d 1018). Issue finding rather than issue determination is the function of the court on a motion for summary judgment. (Appeal from Order of Supreme Court, Erie County, Michalek, J.—Summary Judgment.) Present—Denman, P. J., Green, Pine, Callahan and Boehm, JJ.